Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured to” in claim 1-3, 8, 9, 12-15, and 17-19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Comments on the Clarity of the Disclosure
	In claims 1 and 12, the phrase “at least three discrete gear ratios” has been interpreted to mean “three or more discrete gear ratios.” Therefore, the invention is not limited to just three gear ratios, but an infinite number of them. 
	In claim 1, the phrase “one or more gears” has been interpreted as an unbounded group comprising an indefinite number of gears. Therefore, an infinite number of gears are being claimed. 
	In claims 9 and 19, the phrase “on or more sun gears” has been interpreted as an unbounded group comprising an indefinite number of sun gears. Therefore, an infinite number of sun gears is being claimed. 
	Applicant’s description of how he achieves his 3 speeds is not clear. For example, how exactly does the sliding spline 250 connect the motor shaft 228 to the input shaft 216 in figure 2? There is no gear engagement chart, nor is there a diagram of power flow through the transmission for each speed. Applicant uses non-standard schematic illustrations to show various clutches and brakes in his drawings. How is item 248 a clutch assembly, for example? In figure 2, item 248 appears as merely teeth of some kind. The drawings are generally poor and do not illustrate the invention in a way that is clear and consistent. 
Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. Applicant is required to use the proper terms commensurate with the technology he is describing in such a way that one of ordinary skill in this art would understand what applicant is claiming as his invention. It has been found to be compliant with both requirements. 
	The term “first clutch assembly” in the disclosure and claims is technically incorrect because the definition of a clutch is a device that selectively connects two rotary parts together. The “first clutch assembly” in applicant’s disclosure does not do this but instead connects a rotary part to the stationary housing. Therefore, the examiner has interpreted the phrase to mean “first brake assembly.” 
	The sliding spline assembly 250 is in fact another clutch/brake. Since it moves from clutching the two sun gears together to braking one sun gear to the housing, in addition to a neutral position, then it is in fact a double acting positive clutch. Thus, applicant is being inaccurate by claiming that only two clutches are needed to achieve three speeds in his transmission. The claim language has been interpreted to mean that the first and second clutches are involved in achieving the three speeds but they are not exclusively the only clutches required to do that. Applicant in fact requires three or more clutches to achieve his three speeds. [0037-0040]
	The proper term for “double planetary” is “compound planetary.” The claims have been interpreted such that “double planetary” has been read as “compound planetary.” 
	Claim 3 is confusing because it’s not clear whether or not it should be interpreted to mean that applicant is claiming a double-acting clutch/brake or if it should be interpreted to mean that applicant is claiming two separate embodiments in the claim.  
	The term “electric vehicle” has been interpreted to mean any vehicle that has at least one electric motor as part of the drivetrain for propelling the vehicle. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8, 9, and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,198,356. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 8, 9, and 11-20 are generic to all that is recited in claims 1-19 of the ‘356 patent. Applicant’s claims are broader than the claims of the patent and are consequently wholly encompassed by the (patented/other) claims thereof.  Therefore, applicant’s claims are anticipated by the claims of the patent.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). Applicant is reminded that No Graham v. Deere analysis is needed for this kind of double patenting rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. ‘478 B2.
	Regarding claim 1, Watanabe shows (in bold): 
An electric drive system in an electric vehicle, comprising: a double planetary gear set (4); an input shaft (8) selectively engaged with the double planetary gear set and configured to receive torque from an electric motor (6); a first clutch (10) configured to selectively engage one or more gears in the double planetary gear set; and a second clutch (9) configured to selectively engage one or more gears in the double planetary gear set; wherein the first clutch and the second clutch are configured to shift between at least three discrete gear ratios (see engagement chart in figure 2 where L&R/C and H/C participate in 1st to 3rd gear ratios).
	Regarding claim 2, for first clutch 10, H/B connects Ss to the housing 3. 
	Regarding claim 3, for second clutch 9, H/C (with L&R/C) connects carrier C to sun gear Ss or Rev/B connects carrier C to the housing 3. 
	Regarding claim 4, first clutch 10 is a synchronizer clutch. 
	Regarding claim 6, first and second clutches are synchronizer types. 
	Regarding claim 11, the planetary gearing includes sun gears Sd, Ss, planets Ps, P1, carrier C and ring gear R. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. ‘478 B2 as applied to claim 1 above, and further in view of Hoffman et al. ‘377.
	The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
	Watanabe doesn’t show second clutch 9 as a one-way type. 
	Hoffman shows a one-way brake 68 for a Ravigneaux gearing 50. In particular, the OWB is for the carrier 48. 
	To replace the second clutch Rev/B with an OWB would have made the shifting apparatus less complicated and therefore more reliable and inexpensive, which is a competitive advantage. Therefore, it would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to replace the Rev/B synchronizer with an OWB since it would have been the simple substitution of one known element for another to obtain predictable results. 
Claim(s) 7, 8, 10, 12-15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. ‘478 B2 as applied to claims 1-4, 6 and 11 above, and further in view of Dempel et al. ‘230.
The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
	Watanabe doesn’t show a final drive arrangement. However, the patent does state: “The output gear 2 is meshed with a ring gear R of the Ravigneaux planetary gear unit 4 to output its rotation drive force (torque) to drive wheels (not shown).” Therefore, a final drive is expected to be connected to output gear 2. 
	Dempel shows output gear 12, differential 14 in a final drive to wheels 310. The axis of the motor 8 is parallel thereto. Since a final drive is required for the transmission of Watanabe to be functional and useful, it would have been necessary to provide one similar to the one disclosed in Dempel. Therefore, it would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to provide a final drive as shown in Dempel with the transmission of Watanabe since it would have been the combining of prior art elements using known techniques to achieve a predictable result. 
	Regarding claims 8, 17, and 18, Watanabe doesn’t appear to mention shift forks for synchronizer clutches. Dempel says that his synchronizer clutches are moved via shift forks, which is the standard and normal way they have been actuated for over 100 years now. It would have been required that the clutches of Watanabe be shifted via shift forks. Therefore, it would have been obvious to one of ordinary skill in this art at the time that application was effectively filed to use shift forks to move the synchronizer clutches of Watanabe because it would have been the combining of prior art elements using known techniques to achieve a predictable result. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. ‘478 B2 in view of Dempel et al. ‘230 as applied to claims 12 and 15 above, and further in view of Kimes ‘637 B2.
. The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history.
Neither Watanabe nor Dempel show a selectable overrunning brake for a carrier. Kimes shows selectable overrunning brake 14 for carrier C of a Ravigneaux planetary gearing 20 in figure 2. The use of a selectable OWB allows more flexibility in how the transmission is operated, which is another competitive advantage. Therefore, it would have been obvious to one of ordinary skill in this art to modify Watanabe such that the second brake for the carrier was a selectable OWB as taught by Kime because it would have been the simple substitution of one known element for another to obtain predictable results. 
Consideration under 35 U.S.C. 112(a)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(a). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 

Consideration under 35 U.S.C. 112(b)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(b). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
	Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
Allowable Subject Matter
Claims 9 and 19, contain allowable subject matter in combination with any intervening claims in view of the cited prior art. These claims would be allowable if rewritten to include any intervening claims and if the double patenting rejection were overcome. 
The following is a statement of reasons for the indication of allowable subject matter:  
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
The cited prior art does not anticipate nor render obvious the additional feature of a sliding spline that connects the sun gears together in a compound planetary gearing arrangement, in combination with the features of claims 1 and 12.
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 24 September 2021 have been considered by the examiner. 
	The examiner has chosen not to search non-patent literature or to request a PLUS search in this application because the pertinent art areas are well developed and represented in the patent literature and therefore are the best source for finding the best prior art. 
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. It is suggested that applicant review and consider the cited prior art when amending his claims. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Monday, September 5, 2022